Citation Nr: 0303718	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $3,997, to include the issue of whether the 
overpayment was due to sole administrative error.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of May 2001, by 
the Committee on Waivers and Compromises (Committee) at the 
Roanoke, Virginia Regional Office (RO), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of disability pension benefits, in the calculated 
amount of $3,997.  The notice of disagreement with that 
determination was received in June 2001.  The statement of 
the case was issued in July 2001, and the substantive appeal 
(VA Form 9) was received in September 2001.  The appeal was 
received at the Board in October 2001.  

On October 14, 2001, the veteran and his spouse appeared and 
offered testimony at a hearing before the undersigned Member 
of the Board in Washington, D.C.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In his application for disability pension (VA Form 21-
526), received in March 1999, the veteran reported that he 
last worked in July 1998; he also noted that he had no 
current income except for Social Security Income benefits for 
his wife, and he received total earned wages of $5,600 in the 
last 12 months.  

3.  Based upon that information, VA awarded the veteran 
disability pension benefits in the amount of $491 monthly, 
effective April 1, 1999.  

4.  Received in June 2000 was the veteran's Eligibility 
Verification Report (EVR) reflecting that he had returned to 
work on June 1, 1999, and he had earned $37,407.00 between 
June 1, 1999 and June 1, 2000.  

5.  In August 2000, the RO retroactively terminated the 
veteran's pension benefits, effective July 1, 1999; this 
action resulted in the creation of an overpayment in the 
calculated amount of $3,997.  

6.  The veteran was notified by VA, at the time of his 
original award letter in July 1999, that his disability 
pension was an income-based program, that he should notify VA 
immediately of any changes in income, and that failure to 
promptly report income could cause an overpayment which would 
be subject to recovery.  

7.  The veteran was solely at fault for the creation of the 
overpayment, because he failed to promptly report his return 
to work and receipt of wages during the period from June 1, 
1999 through February 29, 2000.  

8.  The VA had no fault in the creation of the overpayment of 
disability pension, nor was the overpayment the result of 
sole administrative error on the part of VA.  

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.  

10.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the overpayment indebtedness without resulting in 
excessive financial difficulty, and the collection of that 
indebtedness would not defeat the purpose of the pension 
benefit program, or otherwise be inequitable.  


CONCLUSIONS OF LAW

1.  The overpayment of disability pension benefits in the 
amount of $3,997.00 was not the result of sole VA error and, 
therefore, was properly created.  38 U.S.C.A. §§ 5107(b), 
5112(b)(2), (10) (West 2002); 38 C.F.R. §§ 3.500(b)(2), 
3.501(d)(2) (2002).  

2.  Recovery of the overpayment of disability pension 
benefits, in the amount of $3,997.00, would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965, 3.660(a)(1) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.  

The Board notes that the claimant has been advised by the RO 
of the appropriate laws and regulations relating to requests 
for a waiver of overpayment.  In addition, it is clear that 
the veteran has been given ample opportunity to submit 
evidence and argument in support of his claim.  In any event, 
considering the nature of this case, which involves a request 
for a waiver overpayment of VA pension benefits, the Board 
holds that the provisions of the VCAA are inapplicable to the 
instant case.  The Board believes this conclusion to be 
consistent with the recent holding of the United States Court 
of Appeals for Veterans Claims in Barger v. Principi, 16 Vet. 
App. 132 (2002) (holding that the duties specified in the 
VCAA are not applicable to requests for a waiver of 
overpayment).

II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The veteran filed an application for 
disability pension benefits (VA Form 21-526) in March 1999.  
In that application, the veteran reported that he last worked 
in July 1998.  He further reported that his family's only 
income was in the form of Supplement Security Income (SSI) to 
his wife of $645 monthly.  The veteran reported that he 
received total wages in the amount of $5,600 for the 12-month 
period preceding the date of his claim; he noted that the 
funds would stop on July 3, 1999.  Also received in support 
of the veteran's claim for pension were medical records dated 
from April 1998 to January 1999.  These records indicate that 
the veteran was found to have end-stage renal disease 
secondary to diabetes in April 1998; as a result, he received 
hemodialysis treatment since 1993.  In November 1998, the 
veteran underwent kidney and pancreas transplantation.  

By letter dated in July 1999, the veteran was informed that 
he had been awarded disability pension benefits, effective 
April 1, 1999.  Attached to the letter was VA Form 21-8768, 
which advised the veteran that he was required to notify the 
VA immediately of any changes in his income, and that failure 
to promptly inform the VA of such changes would result in the 
creation of an overpayment in his account.  

Following a general VA medical examination in March 2000, the 
reported diagnosis were non-insulin dependent diabetes 
mellitus with end-stage renal disease; apparently 
significantly improved after kidney and pancreas 
transplantation.  During a psychiatric examination, also 
conducted in March 2000, it was noted that the veteran had 
been employed for the past six months as a human resources 
director; he liked his work.  

By a rating action in May 2000, the RO proposed to terminate 
the veteran's disability pension benefits.  By letter dated 
in May 2000, the veteran was informed that pension benefits 
had been granted because the evidence showed that he had 
permanent disabilities so severe that he was considered 
totally disabled; however, a review of the recent evidence 
showed improvement to the point that he was no longer 
considered totally disabled.  

Received in June 2000 was an Improved Pension Eligibility 
Verification Report (EVR), which showed that for the period 
from July 1, 1999 through June 1, 2000, the veteran received 
wages from employment in the amount of $37, 407.  In a report 
of contact (VA Form 119), dated August 17, 2000, the veteran 
stated that he began working in June 1999 on a part time 
basis, and he was still working although his condition was 
getting worse.  

By letter dated in August 2000, the RO informed the veteran 
that his improved pension benefits had been retroactively 
terminated, effective July 1, 1999.  This action resulted in 
the creation of an overpayment in the calculated amount of 
$3,997.00.  

In a Financial Status Report (FSR), filed by the veteran in 
April 2001, he reported that his monthly net income totaled 
$2,088.00.  He also reported total monthly expenses of 
$2,021, consisting of: $350 for food, $250 for utilities and 
heat, $411 car payment, $100 for gas, $100 for dry cleaning, 
$150 for medicine, $160 for beneficial finance, $300 for IRS, 
and $200 for state taxes.  The veteran reported real estate, 
valued at $140,000, a 1995 automobile, and cash in the bank 
totaling $1,000.  

Received in May 2001 was another FSR, wherein the veteran 
reported monthly net income of $2,101.32.  He calculated his 
monthly expenses to be $1,919, including: $400 for food, $200 
for utilities and heat, $60 for phone bill, $100 for personal 
property taxes, $300 for real estate tax, $125 for 
medication, $400 for car payment, $160 for beneficial 
finance, $148 for Medicare, and $160 for gas.  The veteran 
reported no assets.  

At his personal hearing in November 2001, the veteran 
testified that he had been receiving dialysis treatment for 
five years.  During that time, he had worked because he felt 
that he could still be productive.  He maintained that he has 
always been a responsible person.  

The veteran indicated that he was encouraged to file the 
claim for pension by a counselor; he told the counselor that 
he was receiving $5,600 per month, but she wrote down total 
earnings of $5,600.  The veteran reported that although he 
was receiving pension benefits during the period from July 
1999 to June 2000, he was paying for his antirejection 
medications out of pocket; therefore, it didn't take long for 
him to go bankrupt.  The veteran indicated that he has been 
forthright with VA regarding his income.  He argued that the 
wrong information was supplied by someone from VA, and not 
him.  The veteran maintained that repayment of the doubt 
would create undue financial hardship on his family.  


III.  Legal analysis.

The veteran's contentions and testimony may be construed as 
challenging the validity of the charged overpayment.  When 
the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Significantly, the 
veteran contends that he is not responsible for the alleged 
overpayment of improved pension benefits by VA, in the amount 
of $3,997, on the basis that it was invalidly created by the 
sole administrative error by VA.  Alternatively, he argues 
that, even if the debt was validly created, he is entitled to 
waiver of recovery based upon principles of equity and good 
conscience.  

Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award, and that his actions or his failure to act did not 
contribute to payment of the erroneous award.  The effective 
date of reduction or discontinuance of an award, based solely 
on administrative error or error in judgment is the date of 
the last payment of the erroneous award.  38 U.S.C.A. 
§ 5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2002).  

In other words, in order for the Board to determine that the 
overpayment was not properly created, it must be established 
that the action of the VA was the sole reason for the 
overpayment.  Based on a review of the entire record and 
having considered the contentions of the veteran, the Board 
concludes that the veteran was solely at fault in the 
creation of the debt; conversely, VA bears no fault in the 
creation of the overpayment as the veteran's pension benefits 
were promptly adjusted by VA upon receipt of notice of the 
previously unreported income.  In this regard the Board 
emphasizes that it was the veteran, not VA, who possessed the 
individual knowledge of his finances.  It is beyond 
reasonable dispute from the evidence of record that the 
veteran was gainfully employed at the time that he was in 
receipt of improved disability pension benefits.  Due to the 
veteran's failure to accurately report the receipt of this 
income, an overpayment resulted.  

The veteran maintains that he informed a VA counselor that he 
was receiving $5,600 per month; however, the counselor 
erroneously reported "total" earned wages of $5,600 for the 
year.  In this regard, the Board notes that the veteran was 
informed by VA of the obligation to report changes in income 
in the award letter dated in July 1999.  That letter 
specifically indicated that the VA had counted on a 
continuing basis his reported "annual" earnings of 
$5,600.00; and, he was told that if he was no longer 
receiving that amount or if his income had increased, he was 
required to provide VA with a statement of earning indicating 
the total amount received, to include the projected amount 
for the period from April 1, 1999 to March 31, 2000.  It was 
indicated that failure to do so could result in an 
overpayment that was subject to recovery.  Therefore, even 
assuming that the VA counselor initially reported the wrong 
information in April 1999, after receiving the above letter, 
the veteran should have known that his benefits were based on 
incorrect information.  

Thus, the evidence in this case fails to support a conclusion 
that the overpayment was due solely to error on the part of 
the VA.  Inasmuch as the record shows that the disbursement 
of excessive pension benefits to the veteran was due to the 
veteran's actions in failing to keep VA apprised of his 
financial circumstances, the preponderance of the evidence is 
against the claim that the overpayment at issue arose solely 
as a result of administrative error on the part of the VA.  
The Board concludes that overpayment was not solely 
attributable to VA error, and was properly charged to the 
veteran.  38 U.S.C.A. §§ 5107, 5112 (b)(2); 38 C.F.R. 
§§ 3.500, 3.501.  

The Board does note that the absence of any evidence that the 
veteran deliberately misled the RO with regard to the extent 
of his income weighs in his favor.  His fault was apparently 
one of negligence or tardiness, rather than deceit.  

Waiver of repayment of indebtedness is precluded if there is 
any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of the person having an 
interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 
1991).  In order to determine whether waiver may be granted, 
it is first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  

In this case, the Committee specifically found that fraud, 
misrepresentation, or bad faith was not shown on the part of 
the appellant.  The Board has similarly determined that there 
was no showing of willful intention on the part of the 
appellant to commit fraud, misrepresent a material fact, or 
exercise bad faith in the creation of the overpayment that 
has been assessed against him.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.963, 1.965.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to various elements, which are 
not intended to be all-inclusive.  These elements are the 
fault of the debtor where such actions contribute to creation 
of the debt, balancing of faults where VA fault is also 
involved, whether collection of the debt would cause the 
debtor undue financial hardship by depriving him of the basic 
necessities, whether collection would defeat the purpose of 
the VA benefit, whether failure to make restitution would 
result in unjust enrichment and whether reliance on the VA 
benefits resulted in relinquishment of a valuable right, 
i.e., changing position to one's detriment.  38 C.F.R. 
§ 1.965(a).  

With respect to the question of fault for the overpayment at 
issue, the Board notes that the veteran was advised to 
promptly inform the VA of any changes in his income.  As 
already noted above, the veteran failed to report his earned 
income during the period he was in receipt of pension 
benefits.  Under 38 C.F.R. § 3.660(a)(1), a pension 
beneficiary has the obligation to promptly notify VA of any 
material change in income that could affect pension 
entitlement.  The record clearly reflects that the veteran 
was advised that he was to report all income to VA.  After 
consideration of the record, the Board concurs with the RO 
that the veteran was at fault in the creation of the 
overpayment.  He had been properly advised that the pension 
program was income based and that he was under an obligation 
to accurately and completely report all income and the 
sources thereof.  Nonetheless, the veteran did not report to 
the VA in a timely manner that he had returned to work and 
was in receipt of wages.  As noted above, the veteran claimed 
that he reported said income to his counselor; however, it 
was up to the veteran to report all income regardless of its 
source, as he was instructed.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit that he had received.  On the 
other hand, the veteran received a pension to which he was 
not entitled and therefore the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government.  
The veteran in this case did not, according to the available 
record, change his position to his detriment as a result of 
the award of pension.  

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  In the two financial status reports submitted by 
the veteran, there is shown a positive monthly balance, 
namely $150 in April 2001 and $182 in May 2001.  It is not 
shown that collection of the overpayment would deprive the 
veteran of food, clothing, shelter and other basic 
necessities.  It is also noteworthy that the April 2001 
financial status report reflects that the veteran has 
considerable assets, and is evidently able to meet his other 
payments of indebtedness.  Thus, there is no indication that 
recovery of the overpayment at issue would cause undue 
hardship.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's improved 
pension overpayment indebtedness in the amount of $3,997.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence in this 
case is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 5107(b).  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $3,997, is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

